722 N.W.2d 879 (2006)
Jacqueline MEYER, Personal Representative of the Estate of Martin Meyer, Deceased, Plaintiff-Appellee,
v.
David J. ROTHENBERG, D.O., and Botsford Primary Care Physicians, Defendants-Appellants.
Docket No. 131640. COA No. 269382.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 7, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED.